           Case 8:20-bk-01953-MGW         Doc 234     Filed 06/29/21    Page 1 of 26

                                       ORDERED.



    Dated: June 29, 2021




                     UNITED STATES BANKRUPTCY COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION
                             www.flmb.uscourts.gov

In re:                                                     Case No. 8:20-bk-01953-MGW
                                                           Chapter 11
All Sorts of Services of America, Inc.,

      Debtor.
___________________________________/

               FINDINGS OF FACT AND CONCLUSIONS OF LAW

               Look . . . me and the McDonald’s people got this little
               misunderstanding. See, they’re McDonald’s . . . I’m McDowell’s.
               They got the Golden Arches, mine is the Golden Arcs. They got
               the Big Mac, I got the Big Mick. We both got two all-beef patties,
               special sauce, lettuce, cheese, pickles and onions, but their buns
               have sesame seeds. My buns have no seeds.

                                                    — Cleo McDowell 1
                                                      Coming to America

         To paraphrase Cleo McDowell, from the 1988 hit movie Coming to America,

this case involves a little misunderstanding between the Debtor and the Internal



1
 Coming to America (Paramount Pictures 1988); see also Coming to America, Quotes,
https://www.imdb.com/title/tt0094898/quotes/?ref_=tt_trv_qu (last visited June 28, 2021).
           Case 8:20-bk-01953-MGW              Doc 234      Filed 06/29/21       Page 2 of 26




Revenue Service. The IRS seeks to hold the Debtor, which is owned by Jon Cerrito,

liable for roughly $1.5 million in back taxes owed by Chimney Cricket, Inc.—

another company owned by Cerrito. The IRS claims the Debtor, which does

business as “Chimney Cricket,” is a “mere continuation” of Chimney Cricket, Inc.,

which does business as “Chimnee Cricket.”

         Channeling Cleo McDowell, the Debtor denies it is a mere continuation of

Chimnee Cricket: They’re Chimnee Cricket; we’re Chimney Cricket. They have a logo with a

six-legged cricket wearing a sleeveless coat, vest, and top hat and holding a broom, brush, and

bucket; our logo also has a six-legged cricket wearing a sleeveless coat, vest, and top hat and

holding a broom, brush, and bucket—but our logo has the words “Chimney Cricket.” We both

provide chimney cleaning services. But we provide other construction-related services. They

don’t.

         Whether one entity is a “mere continuation”—and therefore liable for the

debts—of another has never depended on trivial differences such as whether

“Chimney Cricket” is spelled with an “ee” or “ey” or whether a logo with a tuxedo-

clad cricket holding cleaning equipment contains text or not. Instead, the test is

“whether each entity has run its own race, or whether there has been a relay-style

passing of the baton from one to the other.” 2




2
 Orlando Light Bulb Serv., Inc. v. Laser Lighting & Elec. Supply, Inc., 523 So. 2d 740, 742 n.1 (Fla. 5th
DCA 1988).


                                                     2
             Case 8:20-bk-01953-MGW              Doc 234   Filed 06/29/21   Page 3 of 26




          Here, there was a relay-style passing of the baton from Chimnee Cricket to

Chimney Cricket. From 2006 to 2017, Chimnee Cricket provided chimney cleaning

services, primarily to customers obtained through leads generated by Home Advisor

and Angie’s List, as well as the website chimneycricket.com. After doing more than

$2 million in gross revenue in 2017, Chimnee Cricket basically stopped doing

business in 2018—right around the time the IRS was assessing more than $750,000

in back taxes against the company. In 2018, as Chimnee Cricket was winding down,

Cerrito started doing business as “Chimney Cricket.” Using key Chimnee Cricket

employees and the same sources for leads (Home Advisor and Angie’s List) and

website (chimneycricket.com), Chimney Cricket did nearly $3 million in gross

revenue in 2018. In other words, Chimney Cricket took the baton from Chimnee

Cricket and kept running.

          Because there was a relay-style passing of the baton from Chimnee Cricket to

Chimney Cricket, Chimney Cricket (i.e., the Debtor) is a “mere continuation” of

Chimnee Cricket. Chimney Cricket is therefore liable for the back taxes owed by

Chimnee Cricket.

I.        Findings of Fact

          Jon Cerrito has been in the chimney business for more than 30 years. After

graduating from high school in 1990, Cerrito started doing odd jobs, before

eventually going to work for a man in Michigan who cleaned chimneys. 3 In 2006,


3
    Trial Tr., Doc. No. 190, p. 42, ll. 2 – 7.


                                                     3
              Case 8:20-bk-01953-MGW                 Doc 234        Filed 06/29/21   Page 4 of 26




Cerrito started his own company, Chimney Cricket, Inc., which mostly cleaned

chimneys, though it did some other minor work on chimneys. 4

           By the time he had formed Chimney Cricket, Inc., Cerrito had registered the

fictitious name “Chimnee Cricket.” 5 And, through a company he owned called JSCJ

Company, Inc., Cerrito had also trademarked the name “Chimnee Cricket” 6 and a

logo, which depicted “an animated drawing of a cricket with six legs standing up and

holding a broom, a brush, and a bucket; wearing boots, a sleeveless coat, a vest, and

a tophat.” 7

           From 2006 to 2018, Chimney Cricket, Inc. did business as “Chimnee Cricket”

using the Chimnee Cricket logo and trade name. It operated out of an office located

on Ashton Road in Sarasota, Florida. 8 Because insuring employees who do chimney

work is expensive, as is the cost of worker’s compensation for those employees, most

of Chimnee Cricket’s work in the field was done through independent contractors. 9


4
    Id. at p. 42, ll. 8 – 13; p. 43, ll. 13 – 18; p. 95, ll. 12 – 15.
5
    Debtor Ex. 42, Doc. No. 175-42.
6
    Debtor Ex. 34, Doc. No. 175-34.
7
    Debtor Ex. 33, Doc. No. 175-33.
8
    Trial Tr., Doc. No. 190, p. 46, ll. 15 – 17; p. 89, ll. 13 – 16.
9
 Id. at p. 59, ll. 13 – 23; p. 60, l. 6 – p. 61, l. 6. The testimony about Chimnee Cricket’s use of
employees and independent contractors was somewhat unclear on this point. In all, Chimnee
Cricket had 67 employees and 25 independent contractors. IRS Ex. 18, Doc. No. 163-18, at 5. But
Cerrito couldn’t say for sure when any one of those employees worked for Chimnee Cricket. Trial
Tr., Doc. 90, p. 104, ll. 7 – 13. So Chimnee Cricket had fewer employees than independent
contractors. But the Court infers that 67 is the total number of employees who worked for the
company at any point in time. In other words, Chimnee Cricket did not employ all 67 employees at
once. Based on Cerrito’s testimony, the Court infers that, while Chimnee Cricket had fewer


                                                            4
              Case 8:20-bk-01953-MGW              Doc 234   Filed 06/29/21      Page 5 of 26




The company, however, had several key employees, including David Hildebrand

and Anthony Zanni.

           Chimnee Cricket mostly got its customers through leads generated by Home

Advisor and Angie’s List. 10 According to its Home Advisor profile, Chimnee Cricket

was a Home Advisor “Best of” award winner for 2016, was “Top Rated” by Home

Advisor, and had more than 100 reviews. 11 Chimnee Cricket also generated leads

through the website www.chimneycricket.com.

           The lead generation—through Home Advisor, Angie’s list, and the

chimneycricket.com website—appeared to be working. By 2017, Chimnee Cricket

was doing a little more than $2 million in gross revenue.12

           Even so, the company was having problems. For years, dating back to 2012,

Chimnee Cricket had been under audit by the Internal Revenue Service. 13 The tax

problems were apparently caused by poor recordkeeping by an incompetent

accountant who had talked the company into doing its payroll in-house to save




independent contractors than employees overall, the company relied more on independent
contractors to do the field work. In any event, this point is not central to the Court’s ruling.
10
     Id. at p. 50, ll. 2 – 13.
11
     IRS Ex. 19, Doc. No. 163-19.
12
     IRS Ex. 7, Doc. No. 163-7, at 46.
13
     Trial Tr., Doc. No. 190, p. 47, l. 12 – p. 50, l. 1.


                                                        5
              Case 8:20-bk-01953-MGW                  Doc 234    Filed 06/29/21   Page 6 of 26




money. 14 Whatever the cause, the IRS began assessing back taxes against Chimnee

Cricket in 2016. 15

           At first, it wasn’t much: in 2016, the IRS assessed $966.49 in back taxes for the

2012 tax year; in 2017, the IRS assessed roughly another $10,800 in back taxes for

the 2013 and 2014 tax years. 16 But the big hit was coming: in 2018, the IRS assessed

back taxes for 2013, 2014, and 2015 in the amount of $752,423. 17

           In 2018, Chimnee Cricket began winding down its operations. That year,

Chimnee Cricket saw its gross revenue drop from a little more than $2 million to less

than $165,000. 18 By the end of 2019, Chimnee Cricket was out of business and in

chapter 7 bankruptcy. 19

           As Chimnee Cricket was winding down its operations in 2018, Cerrito started

a new company: All Sorts of Services, Inc. Cerrito incorporated All Sorts of Services,

Inc. on December 15, 2017, with the incorporation effective as of January 1, 2018—

just months before the IRS assessed more than $750,000 in back taxes (not including

penalties or interest) against Chimnee Cricket. 20


14
     Id. at p. 33, ll. 9 – 17; p. 48, l. 9 – p. 49, l. 11.
15
     Debtor Ex. 20, Doc. No. 175-20.
16
     Id.
17
     Id.
18
     IRS Ex. 7, Doc. No. 163-7, at 46.
19
     Id. at 1 – 6.
20
     Debtor Ex. 37, Doc. No. 175-37; Debtor Ex. 20, Doc. No. 175-20.


                                                             6
              Case 8:20-bk-01953-MGW                Doc 234   Filed 06/29/21    Page 7 of 26




           According to Cerrito, All Sorts of Services, Inc. does, as the name suggests, all

sorts of services: historical preservation, remodels, bathroom trim, drywall, and

anything else that falls under construction restoration. 21 The services also include

chimney cleaning. 22 Although Cerrito claims chimney cleaning is a small percentage

of the company’s work, the company does business as “Chimney Cricket” (spelled

with an “ey” at the end rather than “ee”). 23

           Like Chimnee Cricket, Chimney Cricket uses a logo that has a cricket with six

legs standing up and holding a broom, a brush, and a bucket; and wearing boots, a

sleeveless coat, a vest, and a top hat.24 The only difference is that Chimney Cricket’s

logo has the words “Chimney Cricket” (Chimnee Cricket’s logo had no text). 25 Also

like Chimnee Cricket, Chimney Cricket, at least for a year or so, operated out of the

same Ashton Road location. 26 And it uses some of the same key employees: Cerrito,

of course, is Chimney Cricket’s operational manager; 27 and David Hildebrand and


21
     Trial Tr., Doc. No. 190, p. 45, ll. 14 – 19.
22
     Id. at p. 45, ll. 20 – 21.
23
     Id. at p. 45, l. 20 – p. 46, l. 1.
24
     Debtor Exs. 32 & 33, Doc. Nos. 175-32 & 175-33.
25
     Id.
26
  Trial Tr., Doc. No. 190, p. 46, ll. 15 – 17; p. 90, l. 19 – p. 91, l. 8; IRS Exs. 2, 8 & 10, Doc. Nos.
163-2, 163-8 & 163-10. Cerrito claims Chimney Cricket never operated out of the old Chimnee
Cricket location. Trial Tr., Doc. No. 190, p. 47, l. 8 – 11. Instead, he claims Chimney Cricket
operated only out of a location on Porter Lake Drive. Id. at p. 46, l. 21 – p. 47, l. 1. But that can’t be:
Chimney Cricket did not buy and move to the Porter Lake Drive location until sometime in 2019—
more than a year after it began doing business. Id. at p. 91, ll. 9 – 14; p. 94, l. 18 – p. 95, l. 1.
27
     Id. at p. 106, ll. 15 – 21.


                                                        7
                 Case 8:20-bk-01953-MGW      Doc 234   Filed 06/29/21   Page 8 of 26




Anthony Zanni (former Chimnee Cricket employees) are the only Chimney Cricket

employees other than Cerrito who supervise other employees and who do

estimating. 28

           More important, Chimney Cricket, like Chimnee Cricket, relies on the same

sources for potential customers. 29 For instance, Chimney Cricket, like Chimnee

Cricket, gets potential leads from Home Advisor and Angie’s list. 30 It also gets leads

through chimneycricket.com, the same website Chimnee Cricket used to generate

leads. 31

           The chimneycricket.com website advertises that “Chimney Cricket Proudly

Provides Masonry, Fireplace and Chimney Services to Michigan, Ohio and

Florida.” 32 On the “About us” page, the website informs potential customers that

“Chimney Cricket, Inc. was founded in 1990” and that “[w]hat began as just a few

chimney sweeps working out of one location has now become a multi-state operation

with a wide variety of masonry work, fireplace and chimney services.” 33

           In 2018, Chimney Cricket’s first year of business, it did nearly $3 million in

gross revenue—nearly $1 million more than Chimnee Cricket in its final full year of


28
     Id. at p. 106, l. 22 – p. 107, l. 17.
29
     Id. at p. 50, ll. 2 – 18.
30
     Id.
31
     Id.
32
     IRS Ex. 11, Doc. No. 163-11, at 2.
33
     Id. at 5.


                                                 8
              Case 8:20-bk-01953-MGW              Doc 234   Filed 06/29/21   Page 9 of 26




doing business. 34 Before long, however, Chimney Cricket, like Chimnee Cricket, ran

into problems with the IRS.

           In 2019, while attempting to collect back taxes from Chimnee Cricket, the IRS

identified Chimney Cricket as a potential successor to Chimnee Cricket. 35 The IRS

discovered that Chimnee Cricket and Chimney Cricket were both owned by Cerrito;

both companies performed chimney and masonry-related work; both companies (at

least for a period of time) worked out of the same office on Ashton Road; both

companies shared some common employees; and Chimnee Cricket transferred some

assets (presumably computers and equipment) to Chimney Cricket. 36

           Brian Palmer, Chimnee Cricket’s Power of Attorney, had also told an IRS

Revenue Officer that Chimney Cricket was formed to avoid Chimnee Cricket’s

creditors (other than the IRS) and that Chimney Cricket would be arranging to pay

Chimnee Cricket’s taxes. 37 When the Revenue Officer advised Palmer that the IRS

would have to file a lien against Chimney Cricket as a successor entity, Palmer said

he understood and did not object. 38




34
     IRS Ex. 5, Doc. No. 163-5; IRS Ex. 7, Doc. No. 163-7, at 46.

 Debtor Ex. 24, Doc. No. 175-24, at 4. The reference to page number for Chimney Cricket’s
35

Exhibit 24 is to the page number at the bottom of the exhibit.
36
     Trial Tr., Doc. No. 190, p. 26, l. 14 – p. 29, l. 1.
37
  Id. at p. 15, l. 13 – p. 16, l. 11. A “Power of Attorney” is someone who steps into the taxpayer’s
shoes and is authorized to act on the taxpayer’s behalf. Id. at p. 15, ll. 19 – 24.
38
     Debtor Ex. 24, Doc. No. 175-24, at 14.


                                                        9
            Case 8:20-bk-01953-MGW              Doc 234      Filed 06/29/21      Page 10 of 26




          Roughly a month later, however, Chimnee Cricket filed for chapter 7

bankruptcy. 39 The IRS notified Mary King, a second Power of Attorney for Chimnee

Cricket, that the bankruptcy filing would not prevent the IRS from pursuing

Chimney Cricket as a successor. 40 King later faxed the IRS with a list of reasons

why, according to Cerrito, Chimney Cricket was not Chimnee Cricket’s successor:

Chimney Cricket used a new logo; performed services other than chimney cleaning

and repair; did not use any Chimnee Cricket trucks; used only a “few” Chimnee

Cricket employees; and obtained new credit.41

          Suffice it to say the IRS was not persuaded by Cerrito’s explanation. In fact,

after receiving King’s fax, the IRS believed it had discovered additional information

that strengthened its successor liability case. 42 So the IRS persisted in pursuing a lien

against Chimney Cricket. To avoid a tax lien, Chimney Cricket filed for chapter 11

bankruptcy. 43

          In this bankruptcy case, the IRS filed a $1.5 million proof of claim. 44 Chimney

Cricket objected to the proof of claim because it sought to recover from Chimney




39
     IRS Ex. 7, Doc. No. 163-7.
40
     Debtor Ex. 24, Doc. No. 175-24, at 23.
41
     IRS Ex. 18, Doc. No. 163-18, at 2 – 3; Trial Tr., Doc. No. 190, at p. 20, l. 14 – 23, l. 25.
42
     Debtor Ex. 24, Doc. No. 175-24, at 30 – 31.
43
     Id. at 32; Debtor Ex. 29, Doc. No. 175-29.
44
     Debtor Ex. 20, Doc. No. 175-20. The precise amount of the IRS’s proof of claim is $1,583,076.60.


                                                      10
            Case 8:20-bk-01953-MGW             Doc 234      Filed 06/29/21   Page 11 of 26




Cricket taxes assessed against Chimnee Cricket. 45 So the Court must now decide

whether Chimney Cricket is liable for Chimnee Cricket’s tax debt as a successor

corporation.

II.       Conclusions of Law

          Imposing liability on successor corporations is rooted in the notion that

corporations should not be allowed to “avoid liability through corporate

transformations in form only.” 46 Thus, a successor corporation is liable for the debts

of a predecessor corporation if: “(1) the successor expressly or impliedly assumes

obligations of the predecessor, (2) the transaction is a de facto merger, (3) the

successor is a mere continuation of the predecessor, or (4) the transaction is a

fraudulent effort to avoid liabilities of the predecessor.” 47

          A.        Once the IRS proves a “nexus” between Chimnee Cricket and
                    Chimney Cricket, Chimney Cricket bears the ultimate burden
                    of proving it is not the “mere continuation” of Chimnee
                    Cricket.

          The IRS alleges that Chimney Cricket is a “mere continuation” of Chimnee

Cricket. 48 Because the IRS is the claimant, it would ordinarily bear the ultimate




45
     Doc. No. 57.
46
  Amjad Munim, M.D., P.A. v. Azar, 648 So. 2d 145, 154 (Fla. 4th DCA 1994); Lab. Corp. of Am. v.
Prof’l Recovery Network, 813 So. 2d 266, 269 (Fla. 5th DCA 2002) (citing Amjad Munim).
47
     Bernard v. Kee Mfg. Co., 409 So. 2d 1047, 1049 (Fla. 1982).
48
  In the alternative, the IRS claims there was a “de facto merger” between Chimnee Cricket and
Chimney Cricket. The Court does not need to address the IRS’s “de facto merger” claim because it
finds that the IRS prevails on its “mere continuation” claim.


                                                     11
            Case 8:20-bk-01953-MGW           Doc 234      Filed 06/29/21      Page 12 of 26




burden of proving that Chimney Cricket is a “mere continuation” of Chimnee

Cricket: when a debtor objects to a proof of claim, as Chimney Cricket has done

here, the claimant ordinarily bears the burden of proving the validity and amount of

its claim. 49 A creditor generally bears the burden of proof on its proof of claim in

bankruptcy because it generally bears the burden of proof outside bankruptcy. 50

          But here, the IRS argues, Chimney Cricket would bear the burden of proof

outside bankruptcy. Because Chimney Cricket has objected to the IRS’s claim on the

grounds that it is an impermissible attempt to collect taxes owed by Chimnee

Cricket, the IRS argues Chimney Cricket’s claim objection is akin to a wrongful levy

action. And in wrongful levy actions, the party opposing the levy bears the burden of

proof. 51 Bankruptcy Judge Terrence Michael confronted this very issue in In re

RahnDee Industrial Services, Inc. 52




49
  11 U.S.C. § 502; In re Jeffrey L. Miller Invs., Inc., 610 B.R. 692, 702 (Bankr. M.D. Fla. 2019) (“A
proof of claim is prima facie evidence of the validity and amount of the claim. Unless objected to, a
proof of claim is deemed allowed. Once an objection is filed, however, the burden shifts to the
objecting party to present evidence rebutting the validity and amount of the claim. If, as is the case
here, the objecting party rebuts the prima facie validity of a claim, the claimant bears the burden of
proving its claim by a preponderance of the evidence.”) (citations omitted).
50
  Rahndee Indus. Servs. v. IRS (In re Rahndee Indus. Servs., Inc.), 2015 WL 6160288, at *9 (Bankr. N.D.
Okla. Sept. 18, 2015) (agreeing with debtor that creditor generally bears the burden of proof
“because in the general case, a creditor outside of bankruptcy would have the burden to persuade the
court that a debtor was liable on a particular claim”).
51
  Today’s Child Learning Ctr., Inc. v. United States, 40 F. Supp. 2d 268, 272 n.2 (E.D. Penn. 1998)
(noting that “the burden of proof in a wrongful levy action is on the plaintiff”).
52
     2015 WL 6160288, at *9 – 10.


                                                  12
             Case 8:20-bk-01953-MGW     Doc 234    Filed 06/29/21   Page 13 of 26




           There, the IRS sought to collect taxes owed by Beryllium Enterprises and

Finished Castings from RahnDee Industrial Services, which the IRS alleged was the

successor to Beryllium and Finished Castings. As part of its collection efforts, the

IRS filed a tax lien against RahnDee and levied RahnDee’s bank accounts (as well as

amounts owed from its customers). 53 When RahnDee filed for bankruptcy, the IRS

filed a proof of claim, alleging RahnDee was the successor in interest to Beryllium

and Finished Castings. 54 RahnDee filed an adversary proceeding objecting to the

IRS’s claim and challenging the levies against RahnDee and its customers. 55

           The parties ultimately disagreed on who bore the ultimate burden of proof.

Like Chimney Cricket here, RahnDee argued the general rule (i.e., when a debtor

objects to a proof of claim, the claimant bears the ultimate burden of proof) applied

in that proceeding. The IRS, however, argued that the proceeding was, at its heart,

an action for wrongful lien that, but for the bankruptcy filing, would have been

litigated outside bankruptcy, in which case RahnDee would have borne the burden

of proof. With respect to the ultimate burden of proof, Judge Michael agreed with

the IRS.

           Judge Michael began by noting the fallacy in RahnDee’s argument: the

general burden-of-proof rule did not apply to the IRS’s claim because a “claim by the



53
     Id. at *7.
54
     Id. at *8.
55
     Id.


                                             13
             Case 8:20-bk-01953-MGW               Doc 234       Filed 06/29/21     Page 14 of 26




IRS does not represent the general case.” 56 Looking to the Supreme Court’s decision

two decades ago in Raleigh v. Illinois Department of Revenue, Judge Michael noted that

the burden of proof is an essential element of an IRS claim 57—i.e., the IRS is entitled

to the burden of proof that normally comes with its claim. 58 And, as the Raleigh

Court noted, the burden of proof in taxpayer cases is often placed on the taxpayer. 59

According to Judge Michael, “[t]he litigation of [the IRS’s] claim in a bankruptcy

forum does not change that result.”60 Thus, Judge Michael concluded that RahnDee

bore the ultimate burden of proof in bankruptcy, just as it did outside bankruptcy.

           But that did not mean the IRS had no burden at all. Judge Michael noted

there was also a fallacy in the IRS’s argument: the IRS assumed that because

RahnDee bore the ultimate burden of proof, it bore all the burdens along the way.

Not so.61 The IRS, Judge Michael concluded, bore the burden of proving, by

substantial evidence, a nexus between Beryllium and Finished Castings, on the one




56
     Id. at *9.
57
     Id. (citing Raleigh v. Ill. Dep’t of Revenue, 530 U.S. 15, 20 – 21 (2000)).

 Raleigh, 530 U.S. at 21 (“That is, the burden of proof is an essential element of the claim itself; one
58

who asserts a claim is entitled to the burden of proof that normally comes with it.”).
59
  Id. The Raleigh Court noted “several compelling rationales” for placing the burden on taxpayers:
the government has a “vital interest” in “acquiring its lifeblood, revenue”; the taxpayer has readier
access to relevant information; and placing the burden on the taxpayer promotes voluntary
compliance by giving taxpayers an incentive to self-report and to keep adequate records in case of a
dispute. Id.
60
     In re Rahndee Indus. Servs., 2015 WL 6160288, at *9.
61
     Id. at *10.


                                                        14
            Case 8:20-bk-01953-MGW          Doc 234     Filed 06/29/21      Page 15 of 26




hand, and RahnDee, on the other. 62 This Court agrees with Judge Michael’s well-

reasoned decision in RahnDee.

           Following RahnDee, the Court concludes the IRS bears the initial burden of

coming forward with substantial evidence showing a nexus between Chimnee

Cricket and Chimney Cricket. Once the IRS has met that burden, then the ultimate

burden of proof shifts to Chimney Cricket. While the IRS has met its initial burden

of proving a nexus, Chimney Cricket has failed to meet its burden of proving that it is

not a “mere continuation” of Chimnee Cricket.

           B.    The IRS proved a nexus between Chimnee Cricket and
                 Chimney Cricket.

           A successor entity is the mere continuation of its predecessor when the

successor is merely a “new hat” for the predecessor with the same or similar

ownership. 63 In other words, “[t]he change is in form, but not in substance.” 64 Courts

universally agree that the “key element of a continuation is a common identity of the

officers, directors and stockholders.” 65



62
     Id.
63
   Bud Antle, Inc. v. E. Foods, Inc., 758 F.2d 1451, 1458 (11th Cir. 1985) (“The mere continuation
exception applies when the purchasing corporation is merely a continuation or reincarnation of the
selling corporation. In other words, the purchasing corporation is merely a ‘new hat’ for the seller,
with the same or similar management and ownership.”) (citation omitted); Amjad Munim, M.D., P.A.
v. Azar, 648 So. 2d 145, 154 (Fla. 4th DCA 1994).
64
     Amjad Munim, 648 So. 2d at 154.
65
  See, e.g., Amjad Munim, 648 So. 2d at 154; Bud Antle, 758 F.2d at 1458 – 59 (explaining that the
“key element of a ‘continuation’ is a common identity of the officers, directors and stockholders”);
Centimark Corp. v. A to Z Coatings & Sons, Inc., 288 F. App’x 610, 614 (11th Cir. 2008) (same).


                                                 15
             Case 8:20-bk-01953-MGW               Doc 234      Filed 06/29/21   Page 16 of 26




           The IRS has put on substantial evidence establishing this key element: Cerrito

is the 100% owner of both Chimnee Cricket and Chimney Cricket. 66 And Cerrito

was the president of both Chimnee Cricket and Chimney Cricket. 67 Evidence that

Chimnee Cricket and Chimney Cricket have the same shareholder and the same

president, alone, proves a nexus between the two entities.

           While the test is whether there is a continuity of the corporate entity (as

evidenced by common shareholders, officers, and directors), rather than continuity of

the predecessor’s business operations, the IRS did put on substantial evidence of

continuity of business operations, too. For instance, the IRS put on evidence that

Cerrito was the operational manager for both Chimnee Cricket and Chimney

Cricket. 68 And the IRS put on evidence that Chimney Cricket relied on David

Hildebrand and Anthony Zanni (both former Chimnee Cricket employees) to

supervise other employees and to do estimating. 69 What’s more, the IRS put on

evidence that Chimnee Cricket and Chimney Cricket used similar trade names and

logos, both provided chimney cleaning services, and both used the same lead




66
     Trial Tr., Doc. No .190, p. 43, ll. 13 – 15; p. 45, ll. 12 – 13.
67
  Id. at p. 42, ll. 8 – 15; Debtor Ex. 39, Doc. No. 175-39; IRS Ex. 2, Doc. No. 163-2. Chimney
Cricket also has another officer: Nicole Jennifer Cerrito (Corporate Secretary). IRS Ex. 2, Doc. No.
163-2. Although the testimony is not clear, the Court presumes Nicole Cerrito is Jon’s wife.
68
     Trial Tr., Doc. No. 190, p. 106, ll. 15 – 21.
69
     Id. at p. 106, l. 22 – p. 107, l. 17; IRS Ex. 18, Doc. No. 163-18.


                                                        16
        Case 8:20-bk-01953-MGW        Doc 234    Filed 06/29/21   Page 17 of 26




generators to obtain customers (Home Advisor, Angie’s List, and

chimneycricket.com).

      There’s no question this evidence establishes a nexus between Chimnee

Cricket and Chimney Cricket. Indeed, if this evidence doesn’t demonstrate a nexus,

it’s hard to imagine what evidence would. Because the IRS has met its initial burden,

the ultimate burden of proof shifts to Chimney Cricket to prove it is not a mere

continuation of Chimnee Cricket.

      C.     Chimney Cricket failed to prove it is not the “mere
             continuation” of Chimnee Cricket.

      Chimney Cricket argues it is not the “mere continuation” of Chimnee Cricket

for three reasons: First, Chimney Cricket argues there is no evidence Chimnee

Cricket transferred “substantially all” its assets to Chimney Cricket. Second,

Chimney Cricket claims the two entities “do not have many things in common”:

they used different trade names; they had different logos; and Chimney Cricket did

work that Chimnee Cricket could not do. Third, Chimney Cricket argues it cannot be

the “mere continuation” of Chimnee Cricket because Chimnee Cricket filed for

chapter 7 bankruptcy.

             1.     Chimnee Cricket “transferred assets” to Chimney
                    Cricket.

      As a threshold matter, Chimney Cricket argues it cannot be a “mere

continuation” of Chimnee Cricket because there was no evidence Chimnee Cricket

transferred substantially all its assets to Chimney Cricket. Without a transfer of



                                           17
             Case 8:20-bk-01953-MGW        Doc 234   Filed 06/29/21   Page 18 of 26




“substantially all” of Chimnee Cricket’s assets, Chimney Cricket argues, there can be

no successor liability. The Court disagrees.

           To begin, the case Chimney Cricket relies on for the proposition that there can

be no successor liability unless the predecessor corporation transfers substantially all

its assets to the successor corporation—Laboratory Corp. of America v. Professional

Recovery Network 70—says nothing of the sort.

           In that case, Florida’s Fifth District Court of Appeal reversed entry of

summary judgment in favor of Professional Recovery Network on Laboratory

Corporation of America’s successor liability claims (including a mere continuation

claim). 71 While there was evidence in the record that the predecessor transferred its

customers, receivables, accounting system, and database to Professional Recovery

Network, 72 the Fifth District Court of Appeal never mentioned the transfer of assets

in its discussion of Laboratory Corporation’s mere continuation claim—let alone

held that a “mere continuation” claim requires a transfer of substantially all the

predecessor’s assets.73




70
     813 So. 2d 266 (Fla. 5th DCA 2002).
71
     Id. at 270.
72
     Id. at 271.
73
     Id. at 270.


                                               18
            Case 8:20-bk-01953-MGW              Doc 234      Filed 06/29/21    Page 19 of 26




           Now, it’s true that other courts appear to have suggested that a “transfer of

assets” is necessary. 74 More than thirty-five years ago, in Bud Antle, Inc. v. Eastern

Foods, Inc., for instance, the Eleventh Circuit stated that “[a]ll four [grounds for

successor liability] require a transfer of assets in order to hold the acquiring

corporation liable.” 75 Eleven years later, though, the Eleventh Circuit held, in

Sculptchair, Inc. v. Century Arts, Ltd., that a successor entity was a “mere continuation”

of a predecessor for personal jurisdiction purposes—even though the successor

denied assuming the predecessor’s assets—because there was “an unmistakable

identity of officers, directors, and location.” 76 Thus, there appears to be some

confusion whether a transfer of assets is necessary for a “mere continuation” claim.

           But, assuming a “transfer of assets” is necessary, the Fifth Circuit Court of

Appeals pointed out in Patin v. Thoroughbred Power Boats, Inc., that “transfer of assets”

does not necessarily mean “sale of assets.” 77 And it noted “the fact that the entirety

of the predecessor’s assets were not transferred to the successor does not render the

mere continuation exception inapplicable.” 78


74
     Bud Antle, Inc. v. E. Foods, Inc., 758 F.2d 1451, 1457 (11th Cir. 1985)
75
  Id. This statement is dicta. The issue on appeal was whether the district court erred in refusing to
enter a directed verdict in favor Eastern Foods on Bud Antle’s “de facto merger” claim. Id. at 1453,
1456. Although the Eleventh Circuit discussed the “mere continuation” doctrine and ruled there was
no “mere continuation” claim as a matter of law, it never discussed a transfer of assets in the context
of the mere continuation claim. Id. at 1459.
76
     94 F.3d 623, 630 (11th Cir. 1996).
77
     294 F.3d 640, 651 (5th Cir. 2002) (applying Florida law).
78
     Id.


                                                      19
             Case 8:20-bk-01953-MGW               Doc 234   Filed 06/29/21   Page 20 of 26




           In Patin, the district court found that Steven Stepp, who owned Thoroughbred

Power Boats (the predecessor) and Velocity Power Boats (the successor), “leased”

the same equipment and many of the same employees to both Thoroughbred and

Velocity; and Velocity built boats under the same trade name that Thoroughbred

used.79 Although Velocity used the same assets that Thoroughbred did, no direct sale

of those assets ever took place. 80 Even so, the Fifth Circuit upheld the district court’s

finding that Velocity was a mere continuation of Thoroughbred. 81

           This case is like Patin. Here, like in Patin, there is no evidence that the

predecessor (Chimnee Cricket) sold its assets to its successor (Chimney Cricket). But

there is evidence that assets were “transferred” from Chimnee Cricket to Chimney

Cricket: an IRS Revenue Officer testified that Chimnee Cricket’s Power of Attorney

told the Revenue Officer that assets were transferred to Chimney Cricket. 82 More

important, there was evidence that Chimnee Cricket and Chimney Cricket both used

the same key employees; for some period of time, both companies operated out of

the same location; both companies used a similar trade name and logo; and both

companies used chimneycricket.com to generate leads. The Court concludes that, to

the extent a transfer of assets is necessary for a successor to be the “mere


79
  Id. at 650 – 51. The district court also found that Stepp and his wife were both the only
shareholders and officers of Thoroughbred and Velocity. Id.
80
     Id. at 651.
81
     Id. at 652.
82
     Trial Tr., Doc. No. 90, p. 28, ll. 6 – 12.


                                                      20
        Case 8:20-bk-01953-MGW         Doc 234    Filed 06/29/21    Page 21 of 26




continuation” of its predecessor, Chimnee Cricket’s and Chimney Cricket’s use of

many of the same key assets constitutes a “transfer of assets.”

       2.     Although there are differences between Chimnee Cricket
              and Chimney Cricket, the evidence shows there has been
              a relay-style passing of the baton from one to the other.

       Chimney Cricket argues that while it may have the same shareholder and

president as Chimnee Cricket, it says the two companies have different—albeit

similar—trade names and logos; on the whole, the employees are not the same; and

the lines of business the companies are in are different. In light of these facts,

Chimney Cricket argues “[t]he two entities do not have many things in common

other than operating under similar names that are actually held by separate entities.”

       As a factual matter, the Court disagrees the two entities don’t have much in

common. Other than a minor spelling difference, the trade names are identical. The

logos—which both feature six-legged crickets wearing sleeveless coats, vests, and top

hats and holding brooms, brushes, and buckets—are virtually identical. The only

meaningful difference in the logos is that Chimney Cricket’s logo has text. Both

companies used the same key employees: Cerrito, Hildebrand, and Zanni. While

Chimney Cricket may have provided services that Chimnee Cricket couldn’t, both

companies provided chimney cleaning services. And both companies relied on the

same sources for generating customer leads, including chimneycricket.com.

       As a legal matter, the differences Chimney Cricket points out are not

determinative. The test for whether a successor corporation is the “mere

continuation” of a predecessor corporation has never been whether there are trivial

                                            21
            Case 8:20-bk-01953-MGW             Doc 234      Filed 06/29/21      Page 22 of 26




differences between the two entities. To the contrary, while the existence of common

attributes does not automatically give rise to successor liability, “merely repainting

the sign on the door and using new letterhead certainly gives the appearance that the

new corporation is simply a continuation of the predecessor corporation.” 83 The true

test for determining whether a successor is the “mere continuation” of its predecessor

is “whether each entity has run its own race, or whether there has been a relay-style

passing of the baton from one to the other.” 84

          Here, there is no question there has been a relay-style passing of the baton

from Chimnee Cricket to Chimney Cricket. From 2006 to 2017, Chimnee Cricket

provided chimney cleaning services, primarily to customers obtained through lead

generators such as Home Advisor and Angie’s List, and through the website

chimneycricket.com. After doing more than $2 million in gross revenue in 2017,

Chimnee Cricket basically stopped doing business in 2018—right around the time the

IRS was assessing more than $750,000 in back taxes against the company. In 2018,

as Chimnee Cricket was winding down, Cerrito started doing business as “Chimney

Cricket.” Using key Chimnee Cricket employees and the same sources for customer

leads (Home Advisor, Angie’s List, and chimneycricket.com), Chimney Cricket did

nearly $3 million in gross revenue in 2018.



83
     Lab. Corp. of Am. v. Prof’l Recovery Network, 813 So. 2d 266, 270 (Fla. 5th DCA 2002).
84
  Orlando Light Bulb Serv., Inc. v. Laser Lighting & Elec. Supply, Inc., 523 So. 2d 740, 742 n.1 (Fla. 5th
DCA 1988); Amjad Munim, M.D., P.A. v. Azar, 648 So. 2d 145, 154 (Fla. 4th DCA 1994) (quoting
Orlando Light Bulb Serv., Inc., 523 So. 2d at 742 n.1).


                                                    22
             Case 8:20-bk-01953-MGW           Doc 234    Filed 06/29/21   Page 23 of 26




           The facts of this case are similar to those in Centimark Corp. v. A to Z Coatings &

Sons, Inc., where the Eleventh Circuit upheld a finding of “mere continuation.” 85

There, Centimark Corp., a roofing contractor, contracted with A to Z Georgia to

provide roof coating on jobs for Centimark. A to Z Georgia breached the parties’

contract. Centimark sued and obtained a judgment against A to Z Georgia, as well as

A to Z Florida, which Centimark alleged was a “mere continuation” of A to Z

Georgia. A to Z Florida appealed the finding that it was a “mere continuation” of A

to Z Georgia. 86

           On appeal, the Eleventh Circuit, after noting that the test was “whether each

entity has run its own race, or whether there has been a relay-style passing of the

baton from one to the other,” upheld the district court’s “mere continuation”

finding. 87 In doing so, the court noted that the evidence at trial established that both

companies were “family businesses”: Teresita Robb and her husband, Gerald Sr.,

owned both companies, though Gerald Sr. transferred his 49% interest in A to Z

Georgia to his son, Gerald Jr.; and Teresita and Gerald Sr. were officers and

directors of both companies (Gerald Jr. was an officer and director of A to Z

Georgia). 88



85
     288 F. App’x 610, 615 – 16 (11th Cir. 2008).
86
     Id. at 614.
87
     Id. at 614 – 616.
88
     Id. at 614 – 15.


                                                    23
             Case 8:20-bk-01953-MGW      Doc 234   Filed 06/29/21   Page 24 of 26




           The evidence also established that both companies performed the same type of

work; A to Z Georgia purchase orders were sometimes issued in A to Z Florida’s

name; the day-to-day operations did not change after A to Z Georgia stopped doing

business in December 2004 and A to Z Florida started doing business in March 2005;

and the Robb family owned most of the assets and leased them to the companies. 89

           So too here. Both companies here were owned by Cerrito. Cerrito was an

officer of both companies (Chimney Cricket had an additional officer). Cerrito

(either individually or through entities he owned) owned the trade names, logos, and

websites used by the companies. Both companies did the same type of work. And

Chimney Cricket started doing business around the time Chimnee Cricket started

winding down, with revenue increasing by nearly $1 million from Chimnee Cricket’s

last year in business to Chimney Cricket’s first year in business. Based on those facts,

there is no question Chimney Cricket did not run its own race: there was

unquestionably a relay-style passing of the baton from Chimnee Cricket to Chimney

Cricket.

           3.      Chimnee Cricket’s bankruptcy filing did not prevent a
                   passing of the baton.

           According to Chimney Cricket, there can be no relay-style passing of the

baton because Chimnee Cricket filed for chapter 7 bankruptcy. An entity liquidated

in chapter 7, Chimney Cricket argues, is unable to pass a baton. While that may be



89
     Id. at 615.


                                             24
        Case 8:20-bk-01953-MGW         Doc 234    Filed 06/29/21   Page 25 of 26




so, Chimnee Cricket (the chapter 7 debtor here) passed its baton before it filed for

chapter 7 bankruptcy.

       Chimnee Cricket began winding down its operations in 2018 and did not file

for chapter 7 bankruptcy until the end of 2019. Chimney Cricket, however, was

incorporated at the end of 2017 and began doing business in 2018. So Chimnee

Cricket did not file for chapter 7 until nearly two years after passing its baton to

Chimney Cricket. By that point, Chimney Cricket had done more than $5 million in

business using a similar trade name and logo as Chimnee Cricket and using Chimnee

Cricket’s key employees and sources for customer leads. Chimney Cricket had taken

the baton and was heading around the first corner on its leg of the relay before

Chimnee Cricket filed for chapter 7 bankruptcy.

       To its credit, Chimney Cricket acknowledges this flaw in its argument. Despite

the timing, which Chimney Cricket concedes is “imperfect,” Chimney Cricket

contends “the effect is nonetheless the same.” How so? Chimney Cricket never says.

And it cites no authority in support of its position that a chapter 7 case filed after the

baton has been passed somehow defeats a “mere continuation” claim. The Court

therefore declines to insulate Chimney Cricket from liability based on a novel theory

unsupported by case law.

III.   Conclusion

       At least when Cleo McDowell claimed in Coming to America that McDonald’s

and McDowell’s were different, he could point to the fact that the companies had

different officers, directors, and shareholders. Here, Jon Cerrito can make no such

                                            25
        Case 8:20-bk-01953-MGW         Doc 234   Filed 06/29/21   Page 26 of 26




claim: Cerrito was the sole shareholder and president of both Chimnee Cricket and

Chimney Cricket.

       And, whereas McDowell may have believed the trivial differences between

McDonald’s and the fictional McDowell’s were enough to defeat a trademark claim,

the trivial differences between Chimnee Cricket and Chimney Cricket that Cerrito

raises actually give the appearance that Chimney Cricket is simply a continuation of

Chimnee Cricket.

       Ultimately, it was up to Chimney Cricket to disprove that it was a mere

continuation of Chimnee Cricket. It failed to do so. The evidence at trial was

unmistakable that there was a relay-style passing of the baton from Chimnee Cricket

to Chimney Cricket. Because there was a relay-style passing of the baton, Chimney

Cricket is liable for the tax debts of Chimnee Cricket. By separate order, the Court

will overrule Chimney Cricket’s objection to the IRS’s proof of claim.



Attorney Gregory L. Jones is directed to serve a copy of these Findings of Fact and
Conclusions of Law on interested parties who do not receive service by CM/ECF
and to file a proof of service within 3 days of its entry.


Gregory L. Jones, Esq.
Trial Attorney, Tax Division
U.S. Department of Justice
 Counsel for the Internal Revenue Service

Richard J. Cole, III, Esq.
Cole & Cole Law, P.A.
 Counsel for the Debtor



                                            26
